Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE filed on 07/08/22 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the Amendment filed on 06/08/22, claims 1, 7, 10, 11, 14, 17 and 18 were amended, and no claims were added or cancelled.
Claims 1-20 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/22 has been entered.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been withdrawn in view of the amended or cancelled claim language. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112. 
Regarding the rejection under 35 U.S.C. 103 
Applicant's amendments and arguments filed on 06/08/22 have been fully considered but are not persuasive and/or are moot in view of the new combination of prior art being used in the current rejection and the newly cited portions of the previously applied prior art.
Note that, under the broadest reasonable interpretation, the limitation of claim 1, "a time of expiration for the conversion of the transaction to the installment loan" (and similar language in claims 11 and 18), is not limited to a deadline for a user to accept an offer to convert a transaction to an installment loan but covers a time of expiration of an installment loan to which a transaction was converted.
Examiner's Comments
Not Positively Recited
Claim 11 recites:
"authenticating  … transactions processed using the account."
Claim 12 recites:
"wherein the second data for the budget of the user is established for the account in response to an opt-in of the user for a budgetary management process with the account."
Claim 13 recites:
"displaying … account information for the account via the user interface provided by the service provider for the account, wherein the user interface further provides access to a process to enter user preferences for the budget."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: in the interest of compact prosecution, prior art is cited for the above-indicated subject matter that does not serve to differentiate the claims from the prior art. See the rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in the Specification
Claims 1, 11 and 18 recite "performing, during the displaying the transaction history on the computing device, a risk analysis of one or more conversions of the plurality of transactions into one or more installment loans …" (claim 1); "performing, during the displaying the transaction history in the user interface, a risk analysis of one or more conversions of the transactions into one or more installment loans" (claim 11); and "performing, during the displaying the transaction history in the user interface, a risk analysis of a conversion offer of one of a subset of the previous transactions into an loan" (claim 18). As best understood, the most closely related subject matter in Applicant's disclosure is in the specification at 0048, 0049, 0058. 0049 states "[t]he interface element may be automatically and dynamically generated and displayed through activity display interface 1000 …," but does not address when the performing the risk analysis takes place -- does not teach that the performing the risk analysis occurs while the transaction history is displayed. 0058 states similar content: 
If the transaction is determined to be available to flip into the loan at step 408, then flowchart 400a proceeds to step 410 where a flip option for an interface having the transaction is generated. The flip option corresponds to an interface element that may be selectable to view additional transaction and/or loan information and interact with the flip offer, including accepting or declining the flip offer. Thus, this may correspond to a particular field, box, or other selectable option that is not normally displayed in the interface but may be generated and/or provided based on the transaction-to-loan flip offer generated by the recommendation and/or scoring engine of the service provider. The service provider may then cause this option to be dynamically populated or displayed within an interface on a user device, such as a mobile device or other client device.

As per the above quotation, the selectable option may not be normally displayed but may be generated and dynamically populated/displayed on the interface. Further, the selectable option is "generated [#1] … based on the [flip] offer generated [#2] by the recommendation and/or scoring engine." Thus, the above quotation does not indicate when generation #2 occurs -- does not indicate that generation #2 occurs while the transaction history is displayed in the user interface. It is generation #2 that would correspond to the performing the risk analysis. Thus, the above quotation is not seen to teach that the risk analysis is performed during the displaying of the transaction history in the user interface. Accordingly, the disclosure does not support the above-indicated subject matter. Insofar as Applicant would attempt to distinguish over the previously cited prior art by the claim limitation in question, it would be understood that the said prior art implies the claim limitation to the same extent that Applicant's disclosure implies it.
Claims 1, 11 and 18 recite "generating a notification associated with the installment loan for the transaction, wherein the notification comprises a time of expiration for the conversion of the transaction to the installment loan and loan repayment terms for the installment loan" (claim 1); "generating one or more notifications associated with the one or more installment loans for the subset of the transactions, wherein the notification comprises one or more times of expiration for the one or more conversions of the subset of the transactions to the one or more installment loans and loan repayment terms for the one or more installment loans" (claim 11); and "generating a notification associated with the loan for the one of the subset of the previous transactions, wherein the notification comprises a time of expiration for the conversion offer of the one of the subset of the previous transactions to the loan and loan repayment terms for the loan" (claim 18). As best understood, the most closely related subject matter in Applicant's disclosure is in the specification at 0051-0054, describing Fig. 3. This portion of the specification, although not fully clear, appears to teach displaying loan terms (as a type of loan data 2014) on a user interface. Applicant's disclosure does not appear to mention a time of expiration or the like. Accordingly, the disclosure does not support the above-quoted recitation.
Claims 2-10, 12-17, 19 and 20 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claims 1, 11 and 18 recite "generating, during the displaying the transaction history on the computing device, an interface element …, wherein the interface element comprises a selectable button for the user interface" (claim 1); "generating, during the displaying the transaction history in the user interface, an interface element comprising a selectable interface option for the user interface …" (claim 11); "generating, during the displaying the transaction history on the computing device, a conversion offer …, wherein the conversion offer comprises a selectable interface option for the user interface …" (claim 18). It is not clear what it would mean to generate such interface element comprising a selectable button/option for the user interface, as an operation different from the subsequently recited operation of "updating the user interface by adding the interface element to the user interface …" (as per claim 1, or similar language of claims 11 and 18). It is conceded that Applicant's disclosure refers to such "generating" and "displaying" (or "populating") as different operations (e.g., 0049, 0062, Fig. 4A, 410, 412). However, Applicant's disclosure does not provide any account of what such generation amounts to, apart from the adding of the elements to the user interface (i.e., displaying or populating). Accordingly, the recited "generating" operation appears to be a black box devoid of content. 
Claim 11 recites "generating … an interface element comprising a selectable interface option for the user interface to accept the one or more installment loans …." The interface element is a concrete item displayed on a user interface, while an option is an abstraction. It does not make sense to say that the former comprises the latter. See, e.g., specification 0058 ("The flip option corresponds to an interface element ….").
Claim 18 recites "generating … a conversion offer for the one of the subset of the previous transactions, wherein the conversion offer comprises a selectable interface option for the user interface to convert the one of the subset of the previous transactions to the loan." A conversion offer is an abstraction; it does not make sense to say that an abstraction is for a user interface. See, e.g., specification 0058 ("The flip option corresponds to an interface element ….").
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-10, 12-17, 19 and 20 are rejected by virtue of their dependency from a rejected base claim.

Lack of Antecedent Basis
Claim 14 recites "wherein … the loan repayment terms that are available to the user from the service provider." This recitation lacks antecedent basis. While the language "loan repayment terms" has been previously recited in base claim 11, there is no previous recitation of the loan repayment terms as being "available to the user from the service provider." 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Elyada (U.S. Patent Application Publication Number 2012/0095980 A1), and further in view of legal precedent. 

Regarding Claim 1
Cueli teaches:
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (Fig. 11, 1120, 1130, 1180, 0120-0122)
(step A) authenticating a user for access to a digital wallet of the user via a user interface on a computing device of the user; (0045-0046, 0056, claims 18-19)
(step B) accessing the digital wallet comprising instrument data for a payment instrument and a transaction history for the digital wallet; (0038, 0042-0043, 0062, 0071, see also prior art citations for claim 1, step E, below)
(step C) displaying, on the computing device of the user, the transaction history in the user interface, wherein the transaction history comprises a plurality of transactions associated with the digital wallet; (0062, 0095, Fig. 7A)
(step D) performing … a risk analysis of one or more conversions of the plurality of transactions into one or more installment loans based on the instrument data, the transaction history, and eligibility factors for the subset of the plurality of transactions for the one or more conversions; (0074, 0095-0099, 0115-0118, Figs. 7A, 7B, 10)
(step E) determining, by a recommendation engine based on the risk analysis, that a subset of the plurality of transactions qualifies for the one or more conversions into the one or more installment loans; (0074, 0095-0099, 0115-0117, Fig. 7A, see also prior art citations for claim 1, step A, above) 
(step F) determining a transaction from the subset of the plurality of transactions for which to offer an installment loan to the user via the user interface; (0074, 0095-0099, 0115-0117, Figs. 7A, 7B, 10)
(step G) generating … an interface element for a conversion of the transaction to the installment loan, wherein the interface element comprises a selectable button for the user interface; (0095-0099, Fig. 7A, "Select a transaction to convert to installment loan," 730, Fig. 7B, 0116-0118, Fig. 10, 1030-1050)
(step H) updating the user interface by adding the interface element to the user interface …; (0095-0100, Fig. 7A, "Select a transaction to convert to installment loan," 730, Fig. 7B, 0116-0018)
(step I) generating a notification associated with the installment loan for the transaction, wherein the notification comprises a time of expiration for the conversion of the transaction to the installment loan (Fig. 7B, "Term") and loan repayment terms (Fig. 7B, "Term," "APR," "Payment") for the installment loan; and (0095-0100, Figs. 7A, 7B, 0116-0018)
(step J) displaying the notification on the computing device with the transaction … in the user interface. (As per prior art citations for claim 1, step I, above)
Cueli 0095-0100, Figs. 7A, 7B, 0116-0118, Fig. 10, implies the following limitation. Specifically, these portions of Cueli teach that when the user selects, on the screen of the user's mobile device shown in Fig. 7A, one or more transactions for conversion to installment loan(s), the system provides, on the screen of the user's mobile device shown in Fig. 7B, the installment loan details/options in response to the user's request. Given the context, e.g., that the user is performing these operations on the user's mobile device, and the screen shown in Fig. 7B is the system's response to the user's request made on the screen shown in Fig. 7A, the implication is that the eligibility/risk analysis (e.g., Fig. 10,  1020) is performed in real time while the screen shown in Fig. 7A is being displayed, rather than the analysis being performed while that screen is not being displayed (e.g., the user turns off the device or switches screens, thus interrupting his own process of selecting the installment loan; the system then performs the analysis not in real time; and then, at a later time, the user turns on the device or switches screens back and returns to the process of selecting the installment loan). However, Ceuli does not explicitly teach that the analysis is performed in real time while the screen shown in Fig. 7A is being displayed. Nonetheless, Elyada teaches:
(step D) … during the displaying the transaction history on the computing device …; (0033 performs analysis on items in a list (search results) displayed on a user interface, in real time while the list is displayed, and dynamically updates the user interface in real time by adding, while the user views the user interface / while the initial list is displayed, selectable options (new keywords) for the user to act on the initially displayed list items (transform the search result/parameter, cp. convert a transaction))
(step G) … during the displaying the transaction history on the computing device …; (0033 as explained above)
(step H) … during the displaying the transaction history in the user interface on the computing device; (0033 as explained above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Elyada regarding performing real-time analysis for dynamic updating of a user interface, because Cueli implies that it performs this real-time analysis for dynamic updating of a user interface (as explained above), and because the combination would improve user service, experience, functionality and satisfaction, and this real-time operation has become a must-have and user expectation. See Plews ("Improving User Experience With Real-Time Features"; full citation listed on attached Form PTO-892, Notice of References Cited). Thus, too, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Regarding the following limitation: 
(step J) … history …;
Here, step J recites, in pertinent part, displaying the notification with the "transaction history." And step C recites that the "transaction history" comprises "a plurality of transactions." 
Cueli Fig. 7B shows a user interface displaying a single transaction (rather than a plurality of transactions) together with the recited "notification" associated with the installment loan.
Nonetheless, it would have been obvious to display a plurality of transactions / the entire transaction history in Cueli's Fig. 7B because this amounts to merely duplicating parts. MPEP 2144.04.VI.B. (Duplication of Parts). In this regard, note that Cueli 0097 teaches that multiple (hence all) transactions from the listing of transactions 720 may be selected for conversion to an installment plan, and the conversion plans for these multiple transactions may be separate. Accordingly, Cueli implies displaying multiple transactions, each with its associated installment plans, in Fig. 7B, but Cueli does not explicitly state/illustrate this. However, this implication / teaching per 0097 is consistent with and bolsters the obviousness of such duplication of parts. Accordingly, the above limitation is rendered obvious by 2144.04.VI.B. (Duplication of Parts).

Regarding Claim 10
	Cueli in view of Elyada and legal precedent teaches base claim 1. Cueli further teaches:
wherein the operations further comprise: receiving the selection of the interface element via the interface element in the user interface; and (As per prior art citations for claim 1, step G, above)
determining whether to provide the installment loan to the user through the digital wallet based on the transaction and user information for the user. (As per/further to prior art citations for claim 1, step E, above, 0074)

Claims 2-5, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Elyada (U.S. Patent Application Publication Number 2012/0095980 A1), further in view of legal precedent, and further in view of Dennison et al. (U.S. Patent Application Publication Number 2017/0053254 A1), hereafter Dennison.

Regarding Claim 2
Cueli in view of Elyada and legal precedent teaches base claim 1. Cueli in view of Elyada and legal precedent does not explicitly disclose but Dennison teaches:
(step A) wherein prior to the determining that the subset of the plurality of transactions qualifies for the one or more conversion, the operations further comprise: determining, using the recommendation engine, a funding requirement for the user based on the digital wallet and user data for the user; and (0027, 0030, 0033, Fig. 2, see also 0037, 0041, 0047, claims 1 and 13; 0017-0018, 0021; 0021, 0025, 0049)
(step B) determining that an amount to resolve the funding requirement is unavailable to the user through the digital wallet, (As per prior art citations for claim 2, step A, above)
(step C) wherein the transaction is determined in response to determining that the amount is unavailable through the digital wallet. (0027, 0049-0050)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Dennison regarding determining a customer's required bill payments, determining that the customer lacks sufficient funds to pay the amounts due, and, in response to determining the lack of funds, offering the customer the option to convert the transaction to an installment loan, because it would provide customers with more flexibility with respect to paying bills, e.g., permitting the user to borrow from a third party service provider to pay a bill when the user lacks sufficient funds, and thus would minimize late fees and disruption of services provided by billers. See Dennison, 0014.

Regarding Claim 3
Cueli in view of Elyada, legal precedent and Dennison teaches base claim 1 and intervening claim 2. Dennison further teaches:
wherein the funding requirement comprises a recurring bill of the user, and wherein the funding requirement is further determined based on at least one of a past paid bill by the user, a billing account linked with the digital wallet, or a bill request by a billing entity associated with the recurring bill. (As per/further to prior art citations for claim 2, step A, above, see also 0035 repeating payments, periodic bills)

Regarding Claim 4
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 1 and intervening claim 2. Dennison further teaches: 
wherein the determining the funding requirement comprises: accessing budget information for the user; and determining that the budget information indicates that the user owes the funding requirement at a future time. (As per prior art citations for claim 2, step A, above; 0014, 0029-0033; 0041, 0048)

Regarding Claim 5
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 1 and intervening claim 2. Dennison further teaches:
wherein the funding requirement is further determined based on at least one of a user browsing history, a user shopping list, a user purchase request, or a user financing preference. (As per/further to prior art citations for claim 2, step A, above, see also 0014, 0029-0032)

Regarding Claim 9
	Cueli in view of Elyada and legal precedent teaches base claim 1. Cueli further teaches: 
wherein the transaction is determined based on at least one of an interest rate for the installment loan, a transaction type for the transaction, or a transaction amount for the transaction, and (As per/further to prior art citations for claim 1, step E, above, 0074)
Cueli in view of Elyada and legal precedent does not explicitly disclose but Dennison teaches:
wherein the operations further comprise: determining whether to revoke the installment loan based on an action by the user associated with the digital wallet. (0049, 0050)

Regarding Claim 11
	Cueli teaches:
(step A) authenticating a user for access to an account of the user via a user interface on a computing device of the user, wherein the account comprises a transaction history of transactions processed using a plurality of payment instruments associated with the account; (As per prior art citations for claim 1, step A)
(step C) displaying, on the computing device of the user, the transaction history in the user interface, wherein the transaction history comprises the transactions using the plurality of payment instruments associated with the account; (As per prior art citations for claim 1, step C, above)
(step E) performing … a risk analysis of one or more conversions of the transactions into one or more installment loans; (0074, 0095-0099, 0115-0118, Figs. 7A, 7B, 10)
(step F) determining, based on … a subset of the transactions of the transaction history displayed in the user interface, and the risk analysis, that the subset of the transactions are available for the one or more conversions to the one or more installment loans for an amount of the subset of the transactions, wherein the amount is at least a portion of a total amount for the subset of the transactions, and wherein the one or more installment loans are available for the one or more conversions via the account; (0074, 0095-0099, 0115-0117, Fig. 7A, see also 0045-0046, 0056, claims 18-19)
(step G) generating … an interface element comprising a selectable interface option for the user interface to accept the one or more installment loans for exchanging payments of the subset of the transactions into the one or more installment loans; (0095-0099, Fig. 7A, "Select a transaction to convert to installment loan," 730, Fig. 7B, 0116-0118, Fig. 10, 1030-1050)
(step H) updating the user interface by adding the selectable interface option to the user interface …; (0095-0100, Fig. 7A, "Select a transaction to convert to installment loan," 730, Fig. 7B, 0116-0018)
(step I) generating one or more notifications associated with the one or more installment loans for the subset of the transactions, wherein the notification comprises one or more times of expiration for the one or more conversions of the subset of the transactions to the one or more installment loans (Fig. 7B, "Term") and loan repayment terms (Fig. 7B, "Term," "APR," "Payment") for the one or more installment loans; and (0095-0100, Figs. 7A, 7B, 0116-0018)
(step J) displaying the one or more notifications on the computing device with the transaction … in the user interface. (As per prior art citations for claim 11, step I, above) 
Cueli does not explicitly disclose but Dennison teaches:
(step B) accessing, by a service provider, the account of the user, wherein the account further comprises first data for the plurality of payment instruments and second data associated with a budget of the user; (As per prior art citations for claim 2, step A, and claim 4, above)
(step D) determining a deficit in the budget of the user based on the first data and the second data; (As per prior art citations for claim 2, step A, and claim 4, above)
 (step F) … the deficit …; (As per prior art citations for claim 2, step C, above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Dennison's teachings on the same grounds as explained for claim 2.
Cueli implies the following limitations, as explained for claim 1. Although Ceuli does not explicitly teach the following limitations, Elyada teaches:
(step E) … during the displaying the transaction history in the user interface …; (0033 performs analysis on items in a list (search results) displayed on a user interface, in real time while the list is displayed, and dynamically updates the user interface in real time by adding, while the user views the user interface / while the initial list is displayed, selectable options (new keywords) for the user to act on the initially displayed list items (transform the search result/parameter, cp. convert a transaction))
(step G) … during the displaying the transaction history in the user interface …; (0033 as explained above)
(step H) … during the displaying the transaction history in the user interface; (0033 as explained above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Elyada's teachings on the same grounds as explained for claim 1.
Cueli does not explicitly disclose the following limitation: 
(step J) … history …;
but the limitation is obvious based on 2144.04.VI.B. (Duplication of Parts), as explained for claim 1.

Regarding Claim 12
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 11. Dennison further teaches:
wherein the second data for the budget of the user is established for the account in response to an opt-in of the user for a budgetary management process with the account. (0014, 0029-0031, see also prior art citations for claim 4, above)

Regarding Claim 13
Cueli in view of Elyada, legal precedent and Dennison teaches base claim 11. Dennison further teaches:
(step A) wherein prior to accessing the account of the user, the method further comprises: receiving, by the service provider, a request to access the account of the user; (0014, 0029-0031, see also prior art citations for claim 4, above)
(step B) displaying, on the computing device, account information for the account via the user interface provided by the service provider for the account, wherein the user interface provides access to a process to enter user preferences for the budget; (0053-0055, 0017-0019, 0027, 0014, 0029-0031, see also prior art citations for claim 4, above)
(step C) receiving the user preferences via the user interface; and (As per prior art citations for claim 13, step B, above)
(step D) determining the second data based on the user preferences. (0027, 0030, 0033, Fig. 2, see also 0037, 0041, 0047, claims 1 and 13; 0017-0018, 0121; 0021, 0025, 0049; 0027 0049-0050, also as per prior art citations for claims 4 and 5, above)

Regarding Claim 14
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 11. Cueli or alternatively Dennison further teaches:
wherein the one or more installment loans are based on a plurality of loan recommendation factors associated with at least one of loan information for the service provider or user information for the user, wherein the plurality of loan recommendation factors comprise at least one of a maximum loan amount to the user from the service provider, a maximum number of loans available to the user from the service provider, a funding instrument preference by the user, a return policy for at least one of the transactions, a transaction type for a transaction, a transaction risk for a particular transaction type, loan terms including the loan repayment terms that are available to the user from the service provider, or a loan history of the user. (Cueli, as per prior art citations for claim 1, step E, above, see also prior art citations for claims 9, 10, above, 0074; Dennison, 0027, 0049, 0050)

Regarding Claim 15
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 11. Cueli or alternatively Dennison, respectively, further teaches:
wherein prior to the generating the interface element, the method further comprises one of: 
(substep A) receiving a request for the one or more installment loans via the user interface; or (Cueli, as per prior art citations for claim 1, step G, above)
(substep B) detecting an account condition for the account, wherein the account condition comprises a requirement for the one or more installment loans based on the first data and the second data. (Dennison, 0027, 0041, 0047, see 0029-0033, 0041-0042) 

Regarding Claim 16
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 11. Cueli or alternatively Dennison further teaches:
wherein the user interface comprises one of an account interface of one of a website for the service provider or a dedicated application of the service provider, a transaction history message, a receipt interface associated with the transaction history, or a data feed provided for the transaction history. (Cueli, as per prior art citations for claim 1, step G, above, e.g., Figs. 7A, 7B; Dennison, 0053-0055, 0017-0019, 0027)

Regarding Claim 17
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 11. Cueli or alternatively Dennison further teaches:
wherein prior to displaying the interface element, the method further comprises: requesting an additional authentication of the user via the user interface for the account; receiving an authentication credential from the computing device via the user interface; and authenticating the computing device based on the authentication credential. (Cueli, 0045-0046, 0056, claims 18-19; Dennison, 0026)

Regarding Claim 18
	Cueli teaches:
(step A) authenticating a user for a digital wallet of the user via a user interface on a device of the user, wherein the digital wallet comprises a transaction history; (As per prior art citations for claim 1, step A, above)
(step B) displaying, on the device of the user, the transaction history in the user interface, wherein the transaction history comprises previous transactions associated with funding instruments linked to the digital wallet; (As per prior art citations for claim 1, step C, above)
(step D) performing … a risk analysis of a conversion offer of one of a subset of the previous transactions into an loan; (0074, 0095-0099, 0115-0118, Figs. 7A, 7B, 10)
(step E) determining, by a trained loan conversion engine based on a plurality of conversion factors for the previous transactions and the risk analysis, that the one of the subset of the previous transactions is available to be converted to the loan associated with an amount of funds to resolve the payment; (0074, 0095-0099, 0115-0117, Fig. 7A, see also 0045-0046, 0056, claims 18-19; note: alternatively taught by Dennison, see below)
(step F) generating … a conversion offer for the one of the subset of the previous transactions, wherein the conversion offer comprises a selectable interface option for the user interface to convert the one of the subset of the previous transactions to the loan; (0095-0099, Fig. 7A, "Select a transaction to convert to installment loan," 730, Fig. 7B, 0116-0118, Fig. 10, 1030-1050)
(step G) updating the user interface by adding the selectable interface option for the conversion offer to the user interface …; (0095-0100, Fig. 7A, "Select a transaction to convert to installment loan," 730, Fig. 7B, 0116-0018)
(step H) generating a notification associated with the loan for the one of the subset of the previous transactions, wherein the notification comprises a time of expiration for the conversion offer of the one of the subset of the previous transactions to the loan (Fig. 7B, "Term") and loan repayment terms (Fig. 7B, "Term," "APR," "Payment") for the loan; and (0095-0100, Figs. 7A, 7B, 0116-0018)
(step I) displaying the notification on the device with the transaction … in the user interface. (As per prior art citations for claim 18, step H, above)
Cueli does not explicitly disclose but Dennison teaches:
(step C) determining, based on the digital wallet of the user and a payment for a transaction from the previous transactions, that the user has insufficient funds from the funding instruments linked to the digital wallet to resolve the payment; (As per prior art citations for claims 2 and 4, above)
In addition, as an alternative to Cueli's teachings (see above), Dennison also teaches:
(step E) determining, by a trained loan conversion engine based on a plurality of conversion factors for the previous transactions and the risk analysis, that the one of the subset of the previous transactions is available to be converted to the loan associated with an amount of funds to resolve the payment; (0027, 0049-0050)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Dennison's teachings on the same grounds as explained for claim 2.
Cueli implies the following limitations, as explained for claim 1. Although Ceuli does not explicitly teach the following limitations, Elyada teaches:
(step D) … during the displaying the transaction history in the user interface …; (0033 performs analysis on items in a list (search results) displayed on a user interface, in real time while the list is displayed, and dynamically updates the user interface in real time by adding, while the user views the user interface / while the initial list is displayed, selectable options (new keywords) for the user to act on the initially displayed list items (transform the search result/parameter, cp. convert a transaction))
(step F) … during the displaying the transaction history on the computing device …; (0033 as explained above)
(step G) … during the displaying the transaction history in the user interface; (0033 as explained above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Elyada's teachings on the same grounds as explained for claim 1.
Cueli does not explicitly disclose the following limitation: 
(step I) … history …;
but the limitation is obvious based on 2144.04.VI.B. (Duplication of Parts), as explained for claim 1.

Regarding Claim 19
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 18. Dennison further teaches:
wherein the determining that the user has the insufficient funds comprises receiving a request for the loan via a wallet interface for the digital wallet displayed by the user interface of the device, wherein the conversion offer is displayed within the wallet interface. (0027, see also 0017-0018, 0121, 0053-0055, 0017-0019, and prior art citations for claim 2, above)

Regarding Claim 20
	Cueli in view of Elyada, legal precedent and Dennison teaches base claim 18. Dennison (or alternatively Cueli in respect of step A) further teaches:
(step A) wherein the operations further comprise: accessing wallet information for the digital wallet comprising at least funding information for the funding instruments and the transaction history for the previous transactions, (As per prior art citations for claim 2, above; alternately taught by Cueli, as per prior art citations for claim 1, step B, above)
(step B) wherein the determining that the user has the insufficient funds is performed by the trained loan conversion engine based on the wallet information. (As per prior art citations for claim 2, step A, above)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Elyada (U.S. Patent Application Publication Number 2012/0095980 A1), further in view of legal precedent, further in view of Dennison et al. (U.S. Patent Application Publication Number 2017/0053254 A1), hereafter Dennison, and further in view of Sanchez et al. (U.S. Patent Application Publication Number 2014/0100931 A1), hereafter Sanchez.

Regarding Claim 6 
Cueli in view of Elyada, legal precedent and Dennison teaches base claim 1 and intervening claim 2. 
Cueli in view of Elyada, legal precedent and Dennison does not explicitly disclose but Sanchez teaches:
wherein the funding requirement comprises a portion of a split payment owed by the user for the amount, and wherein the funding requirement is determined in response to receiving the split payment from an entity or another user requiring the portion of the split payment from the user. (Figs. 3-5, 0060-0066, e.g., Fig. 5, 515, 0062, 0065)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Sanchez regarding determining a payment obligation of a split bill, because it would permit/ accommodate split billing, improving user-friendliness of using smartphones for electronic wallet transactions, see Sanchez 0003, and it would allow consumers to better manage their budget and control spending, see Sanchez 0066, Cueli 0002-0007.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Elyada (U.S. Patent Application Publication Number 2012/0095980 A1), further in view of legal precedent, and further in view of Goodwin (U.S. Patent Application Publication Number 2014/0129357 A1).

Regarding Claim 7
	Cueli in view of Elyada and legal precedent teaches base claim 1. Cueli further teaches:
wherein the digital wallet further comprises a plurality of payment instruments, and (As per prior art citations for claim 1, step B, above; 0042)
Cueli in view of Elyada and legal precedent does not explicitly disclose but Goodwin teaches:
wherein the operations further comprise: selecting, using the recommendation engine, the payment instrument from the plurality of payment instruments for the transaction based on at least one of a partner agreement with a partner service or a purchase type of the transaction. (0072)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Goodwin regarding recommending best/ preferred payment method(s) for a transaction, since this feature of Goodwin helps a customer get the most value from a transaction (e.g., lowest cost, greatest financial benefit/reward), which in turn assists the customer in controlling spending and managing a budget, see Goodwin, 0003, Cueli, 0002-0007.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Elyada (U.S. Patent Application Publication Number 2012/0095980 A1), further in view of legal precedent, and further in view of Jagalpure et al. (U.S. Patent Application Publication Number 2020/0160295 A1), hereafter Jagalpure.

Regarding Claim 8
Cueli in view of Elyada and legal precedent teaches base claim 1. 
Cueli in view of Elyada and legal precedent does not explicitly disclose but Jagalpure teaches:
wherein the determining the transaction for which to offer the installment loan comprises: scoring, using the recommendation engine, each of the subset of the plurality of transactions for the one or more conversions into the one or more installment loans; and (0023, 0060; 0029, 0043-0044, Fig. 3, 308, 0051, Fig. 3, 312)
selecting the transaction from the subset of the plurality of transactions based on a highest score of the each of the subset of the plurality of transactions. (0023, 0060; 0029, 0043-0044, Fig. 3, 308, 0051, Fig. 3, 312)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Jagalpure regarding scoring transactions and selecting transactions based on a highest score, since this would most successfully permit users to convert transactions to installment loans (by selecting transactions found to be eligible) and to obtain the most favorable installment loans, see Jagalpure, 0044, and thereby would help users save money and thus control spending, see Cueli, 0002-0007.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular Walker, Pinto, Ferreira da Silva, and Welch teach, inter alia, details of converting transactions to installment loans; Macedo teaches, inter alia, details of digital wallets in the context of converting transactions to installment loans; Griffin and Barkas teach, inter alia, details of bill payment services and determining that users have insufficient funds to pay bills; at least Berry, Jagalpure, Pinto, Barkas, Ferreira da Silva, Griffin, and Walker teach inter alia, a maximum cap on an installment loan amount or on a similar spending amount; Plews teaches, inter alia, updating in real time a user interface (displaying transactions) with interactable transaction-related elements in response to the generation of new transaction-related data or in response to user input, and responding to a user request in real time via a user interface; and Hart teaches updating a list of transactions and related information displayed in a GUI, in response to generation/receipt of updated/revised information regarding the transactions or in response to user input. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWP/
Examiner, Art Unit 3692/DAVID P SHARVIN/Primary Examiner, Art Unit 3692